Title: 6th.
From: Adams, John Quincy
To: 


       A stormy day. Very unwell, especially in the former part of the Day. I have had several Times little contests with Bridge, upon the Subject of our forensic. He is to support the negative side of the Question, and will write very ingeniously. He is the only person in the Class who is fond of discussing questions of this kind in Conversation: we frequently dispute, and it always, increases my acquaintance with the Subject. The objections he raises are commonly weighty, and they lead me to look further than I should otherwise do, into the point in debate; and our difference of opinion is attended with no bad Effects, as all acrimony, and ill humour is excluded from our Conversations.
      